DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13-20, and 22-24 and  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedzyk (5210648) hereafter Bedzyk.
 	Regarding claims 1 and 17, Bedzyk discloses in fig. 1 and 3 an optical system comprising: a base (18) having a groove (21) and an adjacent slot (shown in fig. 1) therein; at least one optical cell (25) slidably alignable along the groove (21); and at least one clamp (35) comprising a lower end (39) and an upper end (38), the lower end being slidably alignable along the slot and secured at a set location so that the upper end secures the at least one optical cell along the groove (fig. 1 and 3, col. 3, lines 40-65, col. 4, lines 30-45). 
    PNG
    media_image1.png
    452
    587
    media_image1.png
    Greyscale
 	Regarding claims 2 and 18, Bedzyk discloses the optical system of claim 1 wherein the slot extends parallel to the groove (see in fig. 1 and 3).  	Regarding claims 3 and 19, Bedzyk discloses the optical system of claim 1 wherein the at least one clamp (35) comprises at least one preloaded fastener arrangement securing the lower end of the clamp to the base (fig. 1 and 3, col. 6, lines 15-30).  	Regarding claims 6 and 22, Bedzyk discloses the optical system of claim 1 wherein the at least one clamp comprises at least one clamp fastener removably securing the upper end to the lower end (fig. 1 and 3, col. 3, lines 40-65, col. 4, lines 30-45, col. 6, lines 15-30).  	Regarding claims 7 and 23, Bedzyk discloses the optical system of claim 6 wherein the at 
 	Regarding claim 14, Bedzyk discloses the optical system of claim 13 wherein the at least one optical cell comprises at least one cylindrical lens cell (col. 6, line 57) rotatable within the groove upon loosening of the at least one clamp fastener (col. 3, lines 50-65). 	Regarding claim 15, Bedzyk discloses the optical system of claim 10 wherein the lower end of the clamp (35) has an adjustment tool (41) receiving passageway therein (40).  	Regarding claim 16, Bedzyk discloses the optical system of claim 10 wherein the lower end of the clamp defines an alignment fixture receiving slot with adjacent portions of the base (fig. 1 and 3).  	Regarding claim 24, Bedzyk discloses the method of claim 17 wherein the lower end of the clamp (35) has an adjustment tool receiving passageway therein and defines an alignment fixture receiving slot with adjacent portions of the base (fig. 1 and 3); and comprising using an adjustment tool (41) and an alignment fixture (40) in cooperation with the adjustment tool (41) receiving passageway and alignment fixture receiving slot, respectively, to set the clamp (35) to the set location (fig. 1 and 3, col. 3, lines 40-65, col. 4, lines 30-45, col. 6, lines 15-30).

 	Allowable Subject Matter
Claims 4, 5, 11, 12, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	 Regarding claim 4 (and its dependent), the prior art does not disclose the claimed optical system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the at least one preloaded fastener arrangement comprises a bolt, a spring biasing the bolt, and a threaded backing plate within the slot and receiving the bolt.”
 	 Regarding claim 11, the prior art does not disclose the claimed optical system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the at least one preloaded fastener arrangement comprises a bolt, a spring biasing the bolt, and a threaded backing plate receiving the bolt.”
 	Regarding claim 12, the prior art does not disclose the claimed optical system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the slot has an inverted T shape.” 	 Regarding claim 20, the prior art does not disclose the claimed method for making an optical system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the at least one preloaded fastener arrangement comprises a bolt, a spring biasing the bolt, and a threaded backing plate receiving the bolt.” 	
 	Regarding claim 21, the prior art does not disclose the claimed method for making an optical system specifically including as the distinguishing features in combination with the other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872